Exhibit 10.6

SEMTECH CORPORATION

2008 LONG-TERM EQUITY INCENTIVE PLAN

OPTION AWARD CERTIFICATE

THIS AWARD is made this [Date] by Semtech Corporation, a Delaware corporation
(the “Corporation”), to [Name] (the “Optionee”).

R E C I T A L S

A. The Corporation has established the Corporation’s 2008 Long-Term Equity
Incentive Plan (the “Plan”) in order to provide eligible persons of the
Corporation with an opportunity to acquire shares of the Corporation’s common
stock (“Stock”).

B. The Plan Administrator has determined that it would be in the best interests
of the Corporation and its stockholders to grant the option described in this
Award Certificate to the Optionee as compensation, as an inducement to remain in
the service of the Corporation, and as an incentive for increasing efforts
during such service.

NOW, THEREFORE, this Award is made on the following terms and conditions:

1. Definitions and Incorporation. Capitalized terms used in this Award
Certificate and not otherwise defined herein shall have the meanings given to
such terms in the Plan. The Plan is hereby incorporated in and made a part of
this Award Certificate as if fully set forth herein.

2. Grant of Option. Pursuant to the Plan, the Corporation hereby grants to the
Optionee as of the date hereof the option to purchase all or any part of an
aggregate of [Amount] shares of Stock (the “Option”), subject to adjustment in
accordance with Section 7 of the Plan. The Option is not intended to qualify as
an incentive stock option under Section 422 of the Internal Revenue Code of
1986, as amended.

3. Option Price. The price to be paid for Stock upon exercise of the Option or
any part thereof shall be $[Market Price] per share, which equals the last
trading price (in regular trading) of a share of Stock on the Nasdaq stock
market on the date of grant of the Award, or if the Stock is not traded on such
date, such price on the next succeeding business day.

4. Right to Exercise. Subject to the conditions set forth in this Award
Certificate and the Plan, the right to exercise the Option shall accrue as
follows, with no portion of the right to exercise accruing on any other date
(e.g., no pro-ration) except as specifically set forth in this Award Certificate
or the Plan:

[Vesting is generally in equal annual installments over three or four years,
beginning on the first anniversary of the award date]

5. Securities Law Requirements. No part of the Option shall be exercised if
counsel to the Corporation determines that any applicable registration
requirement under the Securities Act of 1933, as amended (the “Securities Act”)
or any other applicable requirement of Federal or State law has not been met.

6. Term of Option. The Option shall terminate in any event on the earliest of
(a) the [day before the 6 year anniversary of grant] at 11:59 PM, (b) the
expiration of the period described in Paragraph 7 below, (c) the expiration of
the period described in Paragraph 8 below, (d) the expiration of the period
described in Paragraph 9 below, or (e) in connection with certain corporate
events as provided in Section 7.2 of the Plan.



--------------------------------------------------------------------------------

7. Exercise Following Termination of Service. If the Optionee’s service with the
Corporation terminates for any reason, or no reason, whether voluntarily or
involuntarily, with or without cause, other than death, disability or
retirement, any portion of the Option granted hereunder held by such person
which is not then exercisable shall terminate and any portion of the Option
which is then exercisable may be exercised within thirty (30) consecutive days
after the date of such cessation of service.

8. Exercise Following Death or Disability. If the Optionee’s service with the
Corporation terminates by reason of the Optionee’s death or disability, the
Option (to the extent it has not previously been exercised and is then
exercisable) may be exercised within one (1) year after the date of the
Optionee’s death or termination by reason of disability. In the case of death,
the exercise may be made by his or her representative or by the person entitled
thereto under the Optionee’s will or the laws of descent and distribution;
provided however, that such representative or such person consents in writing to
abide by and be subject to the terms of the Plan and this Award Certificate and
such writing is delivered to the President of the Corporation. For purposes
hereof, “disability” shall mean a medically determinable physical or mental
impairment which has made an individual incapable of engaging in any substantial
gainful activity. A condition shall be considered a disability only if (i) it
can be expected to result in death or has lasted or can be expected to last for
a continuous period of not less than twelve (12) months, and (ii) the Plan
Administrator, based on medical evidence, has expressly determined that a
disability exists.

9. Exercise Following Retirement. If the Optionee’s service with the Corporation
terminates by reason of retirement (as defined below) the Option (to the extent
it has not previously been exercised and is then exercisable) may be exercised
within ninety (90) days after the date of the Optionee’s retirement. For
purposes hereof, “retirement” shall mean the voluntary cessation of employment
by an individual upon the attainment of age sixty-five (65) and the completion
of not less than twenty (20) years of service with the Corporation or a
Subsidiary.

10. Exercise Following Change of Control. Notwithstanding any other provision to
the contrary contained herein, subject to the provisions of Section 7 of the
Plan, if within one (1) year of a Change in Control (as defined below) the
Optionee is terminated without Cause (as defined below) or as a result of a
Constructive Termination (as defined below) occurs with respect to the Optionee,
any outstanding Options shall automatically become fully vested and exercisable
as of the date of the Change in Control, whether or not then exercisable,
without any further action on the part of the Board of Directors of the
Corporation (the “Board”), the stockholders or any committee established by the
Board to administer the Plan.

For purposes hereof, a “Change in Control” shall mean (i) a merger or
consolidation in which the stockholders of the Corporation immediately prior to
such merger or consolidation do not hold, immediately after such merger or
consolidation, more than 50% of the combined voting power of the surviving or
acquiring entity (or parent corporation thereof), or (ii) the sale of
substantially all of the assets of the Corporation or assets representing over
50% of the operating revenues of the Corporation, or (iii) any person shall
become the beneficial owner of over 50% of the Corporation’s outstanding Stock
or the combined voting power of the Corporation’s then outstanding voting
securities entitled to vote generally, or become a controlling person as defined
in Rule 405 promulgated under the Securities Act.



--------------------------------------------------------------------------------

For purposes hereof, “Constructive Termination” shall mean the Optionee’s
voluntary termination within one (1) year of the Optionee’s knowledge of the
occurrence of (i)a reduction in the Optionee’s base salary after a Change in
Control from that in effect immediately prior to the Change in Control, or
(ii) a material or substantial reduction or change in job duties,
responsibilities, and requirements after a Change in Control from the Optionee’s
duties, responsibilities, and requirements immediately prior to the Change in
Control. A termination shall not be treated as a Constructive Termination if the
Optionee shall have specifically consented in writing to the occurrence of the
event giving rise to the claim of Constructive Termination.

For purposes hereof, “Cause” shall mean that the Optionee (i) has been negligent
in the discharge of his or her duties to the Corporation, its Subsidiaries or
any affiliate of the Corporation or its Subsidiaries (the “Semtech Group”), has
refused to perform stated or assigned duties or is incompetent in or (other than
by reason of disability or analogous condition) incapable of performing those
duties, (ii) has been dishonest or committed or engaged in an act of theft,
embezzlement or fraud, a breach of confidentiality, an unauthorized disclosure
or use of inside information, customer lists, trade secrets or other
confidential information; has breached a fiduciary duty, or willfully and
materially violated any other duty, law, rule, regulation or policy of the
Semtech Group; or has been convicted of a felony or misdemeanor (other than
minor traffic violations or similar offenses), (iii) has materially breached any
of the provisions of any agreement with the Semtech Group, or (iv) has engaged
in unfair competition with, or otherwise acted intentionally in a manner
injurious to the reputation, business or assets of, the Semtech Group; has
improperly induced a vendor or customer to break or terminate any contract with
the Semtech Group; or has induced a principal for whom the Semtech Group acts as
agent to terminate such agency relationship.

11. Non-Transferability. The Option and any other rights of the Optionee under
this Award Certificate or the Plan are non-transferable and exercisable only by
the Optionee, except as set forth in Section 5.7 of the Plan. Except as
otherwise provided herein or in the Plan, any attempted sale, transfer,
anticipation, alienation, assignment, pledge, encumbrance or charge, whether
voluntary or involuntary, with respect to all or any part of the Option or any
right thereunder, shall be null and void and, at the Corporation’s option, shall
cause all of the Optionee’s rights under this Award Certificate and the Plan to
terminate.

12. Effect of Exercise. Upon exercise of all or any part of the Option, the
number of shares of Stock subject to the Option under this Award Certificate
shall be reduced by the number of shares with respect to which such exercise is
made.

13. Exercise of Option. The Option may be exercised by (a) delivering to the
Corporation a written notice of exercise in substantially the form prescribed
from time to time by the Plan Administrator or completing such other notice
procedure as the Plan Administration from time to time may require, and
(b) delivering to the Corporation the full payment of the option price for each
share of Stock purchased under the Option. Any notice of exercise shall specify
the number of shares of Stock with respect to which the Option is exercised and
shall be signed (or otherwise



--------------------------------------------------------------------------------

authorized in accordance with the exercise procedures then in effect) by the
person exercising the Option. If the Option is exercised by a person other than
the Optionee, such notice shall be accompanied by proof, satisfactory to the
Corporation, of such person’s right to exercise the Option. The Option price
shall be payable (a) in U.S. dollars in cash (by check), (b) by delivery of
shares of stock registered in the name of the Optionee having a fair market
value at the time of exercise equal to the amount of the purchase price, (c) any
combination of the payment of cash and the delivery of stock, or (d) as
otherwise approved by the Plan Administrator in its sole and absolute
discretion. The Optionee acknowledges that the Plan Administrator may use a
broker or other third party to facilitate its stock option recordkeeping and
exercises and agrees to comply with any administrative rules and procedures
regarding stock option exercises as may be in place from time to time. The
Optionee acknowledges and agrees that the Corporation may require that any Stock
purchased under the Option be deposited in a brokerage account (in the name of
the Optionee) with a broker designated by the Corporation, and the Optionee
agrees to take such reasonable steps as the Corporation may require to open and
maintain such an account.

14. Withholding Taxes. If the Optionee is an employee or former employee of the
Corporation when all or part of the Option is exercised, the Corporation may
require the Optionee to deliver payment of any withholding taxes (in addition to
the option price) in cash with respect to the difference between the Option
price and the fair market value of the Stock acquired upon exercise.

15. Issuance of Shares. Subject to the foregoing conditions, the Corporation, as
soon as reasonably practicable after receipt of a proper notice of exercise and
without transfer or issue tax or other incidental expense to the person
exercising the Option, shall deliver to such person at the principal office of
the Corporation, or such other location as may be acceptable to the Corporation
and such person, one or more certificates for the shares of Stock with respect
to which the Option is exercised. Such shares shall be fully paid and
nonassessable and shall be issued in the name of such person. However, at the
request of the Optionee, such shares may be issued in the names of the Optionee
and his or her spouse as (a) joint tenants with right of survivorship,
(b) community property, or (c) tenants in common without right of survivorship.

16. Rights as a Stockholder. Subject to Section 8.7 of the Plan, neither the
Optionee nor any other person entitled to exercise the Option shall have any
rights as a stockholder of the Corporation with respect to the stock subject to
the Option until a certificate for such shares has been issued to him or her
upon exercise of the Option.

17. Notices. Any notice to the Company contemplated by this Award Certificate
shall be in writing and addressed to it in care of its President; and any notice
to the Optionee shall be addressed to him or her at the address on file with the
Corporation on the date hereof or at such other address as he or she may
hereafter designate in writing.

18. Not a Contract of Employment. Nothing in this Award Certificate gives the
Optionee the right to remain in the employ of the Corporation or any Subsidiary
or to affect the absolute and unqualified right of the Corporation and any of
its subsidiaries to terminate Optionee’s employment at any time for any reason
or no reason and with or without cause or prior notice. Except to the extent
explicitly provided otherwise in a then effective written employment contract
executed by Optionee and the Corporation, Optionee is an at will employee whose
employment may be terminated without liability at any time for any reason. By
accepting this



--------------------------------------------------------------------------------

Award, Optionee acknowledges and agrees that (a) a person whose employment is
terminated before full vesting of an award, such as the one granted by this
Award Certificate, could attempt to argue that he or she was terminated to
preclude vesting of the award, (b) that Optionee agrees never to make such a
claim, and (c) in any event, Optionee has no right to pro-rated vesting with
respect to the Award if his or her employment terminates before any applicable
vesting date with respect to the Award (regardless of the portion of the vesting
period the Optionee was actually employed by the Corporation and/or any of its
Subsidiaries).

19. Entire Agreement. This Award Certificate, together with the Plan,
constitutes the entire understanding between the Corporation and the Optionee
with regard to the subject matter of this Award Certificate. They supersede any
other agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter of this Award
Certificate.

20. Severability. In the event that any provision or portion of this Award
Certificate shall be determined to be invalid or unenforceable for any reason,
in whole or in part, in any jurisdiction, the remaining provisions of this Award
Certificate shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law in such jurisdiction, and such
invalidity or unenforceability shall have no effect in any other jurisdiction.

21. Waiver. The waiver of any breach of any duty, term or condition of this
Award Certificate shall not be deemed to constitute a waiver of any preceding or
succeeding breach of the same or of any other duty, term or condition of this
Award Certificate.

22. Interpretation. The interpretation, construction, performance and
enforcement of the terms and conditions of this Award Certificate and the Plan
shall lie within the sole discretion of the Plan Administrator, and the Plan
Administrator’s determinations shall be conclusive and binding on all interested
persons.

23. Choice of Law; Binding Arbitration. This Award Certificate shall be governed
by and construed in accordance with the internal substantive laws (not the law
of choice of laws) of the State of California. Any dispute or disagreement
regarding the Optionee’s rights under this Award Certificate shall be settled
solely by binding arbitration in accordance with the applicable rules of the
American Arbitration Association.

 

SEMTECH CORPORATION, a Delaware corporation By:       [Name]